Exhibit 10.2

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT (“Amendment”) to the Employment Agreement dated as of October 17,
2019 (the “Employment Agreement”) by and between The First, a National Banking
Association (the “Employer) and Donna T. (Dee Dee) Lowery (the “Executive”),
shall be effective as of the 16th day of January, 2020.

 

1.Section 10 of the Employment Agreement shall be deleted in its entirety and
replaced with the following:

 

“10.Mandatory Reduction of Payments in Certain Events.

 

(a)       Notwithstanding anything in this Agreement to the contrary, in the
event it shall be determined that any payment or distribution by Employer to or
for the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (such
benefits, payments or distributions are hereinafter referred to as “Payments”)
would, if paid, be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then, prior to the making of any Payments to Executive, a
calculation shall be made comparing (i) the net after-tax benefit to Executive
of the Payments after payment by Executive of the Excise Tax, to (ii) the net
after-tax benefit to Executive if the Payments had been limited to the extent
necessary to avoid being subject to the Excise Tax. If the amount calculated
under (i) above is less than the amount calculated under (ii) above, then the
Payments shall be limited to the extent necessary to avoid being subject to the
Excise Tax (the “Reduced Amount”). The reduction of the Payments due hereunder,
if applicable, shall be made by first reducing cash Payments and then, to the
extent necessary, reducing those Payments having the next highest ratio of
Parachute Value (as defined below) to actual present value of such Payments as
of the date of the Change in Control, as determined by the Determination Firm
(as defined in Section 10(b) below). For purposes of this Section 10, present
value shall be determined in accordance with Section 280G(d)(4) of the Code. For
purposes of this Section 10, the “Parachute Value” of a Payment means the
present value as of the date of the Change in Control of the portion of such
Payment that constitutes a “parachute payment” under Section 280G(b)(2) of the
Code, as determined by the Determination Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.

 

(b)       All determinations required to be made under this Section 10,
including whether an Excise Tax would otherwise be imposed, whether the Payments
shall be reduced, the amount of the Reduced Amount, and the assumptions to be
utilized in arriving at such determinations, shall be made by an accounting firm
or compensation consulting firm selected by Employer (the “Determination Firm”)
which shall provide detailed supporting calculations both to Employer and
Executive within 15 business days after the receipt of notice from Executive
that a Payment is due to be made, or such earlier time as is requested by
Employer. All fees and expenses of the Determination Firm shall be borne solely
by Employer. Any determination by the Determination Firm shall be binding upon
Employer and Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Determination Firm hereunder, it is possible that Payments which Executive was
entitled to, but did not receive pursuant to Section 10(a), could have been made
without the imposition of the Excise Tax (“Underpayment”), consistent with the
calculations required to be made hereunder. In such event, the Determination
Firm shall determine the amount of the Underpayment that has occurred and any
such Underpayment shall be promptly paid by Employer to or for the benefit of
Executive but no later than March 15 of the year after the year in which the
Underpayment is determined to exist, which is when the legally binding right to
such Underpayment arises.

 



 

 

 

(c)       In the event that the provisions of Code Section 280G and 4999 or any
successor provisions are repealed without succession, this Section 10 shall be
of no further force or effect.”

 

2.The Employment Agreement, as modified by the terms of this Amendment, shall
continue in full force and effect from and after the date of the adoption of
this Amendment.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered on the day and year first above written.

 

 

 

  The first, a national banking association.          By:  /s/ M. Ray (Hoppy)
Cole, Jr.   Name:  M. Ray (Hoppy) Cole, Jr.   Title:  President and Chief
Executive Officer

 

 

  EXECUTIVE       /s/ Donna T. (Dee Dee) Lowery   Donna T. (Dee Dee) Lowery

 



 

